                                                                Paul J. Sutherland, CPCU, CHFC
                                                                General Adjuster
                                                                Business Insurance - MCU
                                                                (443) 610-2022 (Tel)
                                                                (877) 864-5529 (Fax)

                                                                One Tower Square, MS06A
                                                                Hartford, CT 06183
                                                                PJSUTHER@travelers.com




  August 22, 2018


  The Howarth Group, Inc.
  137 3rd Avenue North
  Franklin, TN 37064

  Attn: Mr. Chuck Howarth


  Re:
  Claim No.:                           BMM1071
  Insured:                             Rocky Waters Motel, Inc.
  Date of Loss:                        November 28, 2016
  Underwriting Company:                The Travelers Indemnity Company of America
  Loss Location:                       Days Inn
                                       324 Hemlock Street, Gatlinburg, TN 37738


   Mr. Chuck Howarth:

   This letter is in reference to the additional building smoke damages reported for the Days Inn,
   located at 324 Hemlock Street, Gatlinburg, TN 37738. Inspection of the building confirmed
   there were no additional building damages caused by the forest fires.

   On May 22, 2018 we completed our inspection of the additional building smoke damages
   claimed at the Days Inn. Accompanied by Industrial Hygienist Sherman Woodson of S&ME,
   Inc. and Construction Consultant Wesley Bolick of DND Construction Services, we inspected
   the motel building and could not identify any additional smoke damages. Attached please find
   detailed reports completed by S&ME, Inc.; as well as DND Construction Services, which
   explain their inspection findings.

   On this basis, no coverage will be afforded for the additional building damages as our
   investigation found no additional direct physical loss or damage from the claimed event.
   Moreover, your request to appraise the additional claimed damages is rejected. Appraisal is not
   appropriate to determine the existence of damage or causation.

   Any past or future action taken in this matter for adjustment or investigation of the loss or
   participation in appraisal is done with a full reservation of all rights under the policy and
   Tennessee law. Travelers specifically reserves all of its rights, and nothing contained herein
   shall constitute a waiver of or be deemed to estop Travelers from enforcing any and all policy
   conditions, or terms in bar or limiting this claim, and asserting such other defenses as may apply
   at law.


Case 3:19-cv-00006-DCLC-HBG Document 19-13 Filed 06/17/19 Page 1 of 2 PageID #:
                                   1462
  Page 2




   If you have any questions regarding the claim, please do not hesitate to contact me directly.

   Sincerely,


   Paul J. Sutherland CPCU, CHFC
   General Adjuster
   Business Insurance - MCU
   The Travelers Indemnity Company of America

   Attachments:
   S&ME, Inc. Report
   DND Construction Services Report




Case 3:19-cv-00006-DCLC-HBG Document 19-13 Filed 06/17/19 Page 2 of 2 PageID #:
                                   1463
